DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,094,920 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered.  The arguments concerning the Winker reference are persuasive.  The arguments concerning the Kemkemian reference are not persuasive because while ramp segments indicated in Fig. 3 of Kemkemian as 32 and 33 do not meet the requirements for the first and second ramp segments of claim 1, ramp segments 31 and 32 are found to meet the limitations of the claim. 
The rejection of claim 8 under 35 U.S.C. 112(b) was not addressed by argument or amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5, 8-11, 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 3 as amended requires that the start of the second ramp segment is before an end of the first ramp segment. This is illustrated for example in Figure 4 ([0064]). However, claim 1, upon which claim 3 depends, requires a difference between the second frequency of the first ramp segment and the first frequency of the second ramp segment is equal to a product of the slope of the first ramp segment and the time difference between the time instant when the first ramp segment is at the second frequency and the time instant when the second ramp segment is at the first frequency.  This is illustrated in Figure 5 ([0077]). There is no described or illustrated embodiment where both of these limitations are true; rather the embodiments appear incompatible. As such, claim 3 and those dependent (4-5, 8-11, 15-19) are not described in the original specification and contain new matter. Note in the same manner, the claim 8 condition of “when the second frequency of the first ramp segment is equal to the first frequency of the second ramp segment” likewise is not compatible with the embodiment of claim 1, represented in Figure 5, but is instead consistent with Figure 4.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the various indicated “techniques” are not found to have a defined scope in the art. The metes and bounds of what is to be considered a “concatenation technique”, “modified concatenation technique”, “modified 1D- FFT technique” or a “modified 2D-FFT technique” cannot be determined.  The specification discusses what is intended by these techniques [0046]-[0055], however it does not clearly define the terms to require these descriptions and the language is not read into the claims.  It is suggested that the operation(s) actually performed by the DSP representing these techniques be claimed as part of the invention.
Claims 9-11 and 15 are indefinite due to their dependency on indefinite claim 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kemkemian et al. (5,963,163). 
Kemkemian discloses a radar apparatus (Figure 7) comprising: a local oscillator (62-64) configured to generate (Fig. 3) a first ramp segment (first portion of the upper ramp, indicated 31) and a second ramp segment (second portion of the upper ramp, indicated 32), a slope of the first ramp segment and a slope of the second ramp segment are equal and positive (ramp is linear), and wherein the first ramp segment and the second ramp segment each comprising a start frequency, a first frequency and a second frequency, the first ramp segment ending at the second frequency, and wherein the first frequency of the second ramp segment is equal to or greater than the second frequency of the first ramp segment (see Figure 3) and a difference between the second frequency of the first ramp segment and the first frequency of the second ramp segment is equal to a product of the slope of the first ramp segment and the time difference between the time instant when the first ramp segment is at the second frequency and the time instant when the second ramp segment is at the first frequency (this describes Figure 5 of the instant application. i.e. the ramp segments are in line with each other; See Kemkemian Figure 3); and a transmit antenna unit (66) coupled to the local oscillator and configured to transmit the first ramp segment and the second ramp segment. 
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondoh (7,786,927). 
Regarding claim 1, Kondoh discloses a radar apparatus (Figure 13) comprising: a local oscillator (93) configured to generate (Fig. 2) a first ramp segment (e.g. first ramp segment along slope 12) and a second ramp segment (e.g. second ramp segment along slope 12), a slope of the first ramp segment and a slope of the second ramp segment are equal and positive (12 is linear), and wherein the first ramp segment and the second ramp segment each comprising a start frequency, a first frequency and a second frequency, the first ramp segment ending at the second frequency, and wherein the first frequency of the second ramp segment is equal to or greater than the second frequency of the first ramp segment (see Figure) and a difference between the second frequency of the first ramp segment and the first frequency of the second ramp segment is equal to a product of the slope of the first ramp segment and the time difference between the time instant when the first ramp segment is at the second frequency and the time instant when the second ramp segment is at the first frequency (this describes Figure 5 of the instant application. i.e. the ramp segments are in line with each other; See Kondoh Figure 2); and a transmit antenna unit (6) coupled to the local oscillator and configured to transmit the first ramp segment and the second ramp segment. 
Regarding claim 2, Kondoh discloses a receive antenna unit (7) configured to receive a first received signal and a second received signal, wherein the first received signal and the second received signal are generated from the first ramp segment and the second ramp segment respectively; a receiver front-end coupled to the receive antenna comprising an amplifier to amplify the received signals, a mixer  (see Fig. 13 receiver structure) coupled to the receiver front-end and configured to mix the first ramp segment and the first received signal to generate a first intermediate frequency signal and configured to mix the second ramp segment and the second received signal to generate a second IF signal (see Fig. 13 receiver structure); an analog to digital converter (91) coupled to the mixer and configured to sample the first IF signal to generate a first valid data and configured to sample the second IF signal to generate a second valid data; and a digital signal processor (5) coupled to the ADC and configured to process a data formed from the first valid data and the second valid data (col 16, lines 17-25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondoh as applied to claim 2 above, and further in view of Cornic et al. (2014/0091964).
Kondoh is not found to disclose a “synchronization block” that provides a “data valid” signal to the ADC. Cornic discloses a FMCW radar ([0068]) that includes such a block to provide a data valid signal (“Radar Synchro”, Fig. 2a) coupled to a local oscillator (waveform generator) and ADC (“CAN”; see [0064]).  It would have been obvious to one of ordinary skill in the art to modify the system of Kondoh to include such a block in order to limit potential disruption caused by other radar devices in the sampled signal ([0030]-[0031]).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ramp segments as embodied in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. However, as set forth above, claim 3 is found to introduce new matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Puglia and Peregrim disclose the use of similar ramp segments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646